Citation Nr: 1714837	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a groin disability, also claimed as pain and popping of the bones on both sides of torso and/or arthritis of the torso and groin.

2.  Entitlement to a disability rating in excess of 20 percent for left ankle collateral ligament sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to October 1980 and from January 1982 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded the Veteran's claim for service connection for a groin disability in May 2014 for further development, to include obtaining private treatment records.

The Board notes that the Veteran has also been denied service connection for a back disorder and left and right leg pains, which appear to be manifested by some symptoms that may overlap with his current disability on appeal.  See September 2013 and February 2015 Rating Decisions.  However, because he did not appeal the September 2013 and/or February 2015 rating decisions, those issues are not currently on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran asserts that he has a disability manifested by groin pain and pain and popping of the bones on both sides of torso.  He is competent to describe his symptoms of pain and popping.  He has also been diagnosed as having degenerative changes in his hips.  See November 2001 x-ray report.  A VA examination is warranted for an opinion addressing whether any current disability manifested by groin pain and pain and popping of the bones on both sides of torso was incurred in or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In a December 2016 rating decision, the RO continued to evaluate the Veteran's service-connected left ankle collateral ligament sprain at 20 percent, and denied a higher disability rating.  In January 2017, the Veteran submitted a notice of disagreement asserting that he is entitled to a higher rating.  On remand, he should be provided with a Statement of the Case addressing his claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2016 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his disability claimed as groin pain and pain and popping of the bones on both sides of torso.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  

The examiner should identify all current disabilities manifested by groin pain and/or pain and popping of the bones on both sides of torso, to include arthritis and/or degenerative changes of the hips.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to cold in the performance of the Veteran's duties as a warehouseman or during Marine Corps training exercises, which involved sleeping on the cold ground.  See Statements from the Veteran dated September 13, 2009 and January 17, 2012.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Send the Veteran a Statement of the Case addressing the issue of entitlement to a higher disability rating for his service-connected left ankle disability.  This claim should only be returned to the Board if the Veteran perfects an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




